 

RECEIVED
CHARLOTTE, NC

SEP 3.0 2019

Resolution and Memorial Clerk, US District Court
In Memory of Western District of NC

Thomas J. Ashcraft 3. \Q a ClyKE _ POW,

September 26, 2019

| have the rare opportunity to be in a real courthouse with real lawyers. Considering that I’m not a real
lawyer but a real estate lawyer, I’m in pretty high cotton. This session is being presided over by Judge Whitney,
who worked with me as a law clerk. He has come a long way. (Judge, | won’t tell any stories about your behavior
at some of our office parties.) If any of your criminal defense lawyers want some stories you can use them to get
lower sentences for your clients.

1 also have the distinct and rare honor to present a memorial for my dear friend, Tom Ashcraft.

Nicki and Bob, thank you for allowing me this privilege.

Tom had an impeccable academic and legal resume, but that tells you little about Tom as a person. He
was one of the most humble and unassuming persons | have ever known.

Look at Tom’s resume. Any lawyer would be proud to have a career such as his. As Dizzy Dean said, “It
ain’t braggin’ if you can do it.” Yet Tom never said, “| worked for one of the most influential senators in the US,
and that makes me a great guy.” He even omitted from his obituary that he was on the Law Review at Wake
Forest.

Reflect on the fact that Tom was the US Attorney for this district. Look around us today. Look at all the
pomp, circumstance and power around us today. Tom was charged with upholding and enforcing the laws of the
US for this district. What an honor and great responsibility, yet Tom never once mentioned to me or anyone else
that | know that he was proud of this accomplishment.

Tom also was greatly responsible for the appointment of three federal judges for our district. Yet Tom
never talked about that. Think about that impact.

There is a poem called “The True Gentleman.” One phrase in it states that a fine gentleman must have an
“acute sense of Propriety.” Tom had that in spades.

| first learned about Tom’s acute sense of propriety in one very humorous way. Once Tom and | went to a

political convention at the behest of Joe Beard, who instructed us to vote for a particular person we knew nothing

 

 
about. We agreed. We went to the meeting and during the course of it, we were accosted by a political foe
because we were opposing him. He was standing over and yelling at Tom! Tom sat there quietly. | was next to
Tom, and this guy made me very angry. | told him that if he didn’t leave Tom alone, | would kick his a_. The guy
ultimately left with Tom being as polite as ever. After he left, Tom quietly turned to me as said matter-of-factly,
“Ralph, you couldn’t have kicked that guy’s a_. He was a state wrestling champion.”

Tom was a very humble man, but | would be remiss if | didn’t mention his love of an intellectual tussle. As
i look around this room, | see many of you who have been victims of Tom’s fuselage of e-mails about various
subjects. The funniest story about this aspect of Tom’s life came about in a conversation between Bob Hull and
David Hamilton at the MPCC driving range. David asked Bob how he enjoyed being president of the club. Bob said
it was great except for one thing. He said he had a file two inches thick with correspondence from Tom Ashcraft.
David replied that as president of the Mecklenburg Board of Law, he had on just as thick!

Tom, as the priest at his funeral said, always tried to speak Truth to Power. Even if you didn’t have any
power! He was always passionately engaged in finding the truth.

There are two types of people in this world: foxes and hedgehogs. Foxes scamper about, knowing lots of
little things. Hedgehogs stay resolutely quiet, knowing one big thing. Even though Tom knew a lot about many
things, he was a hedgehog, knowing that to find truth one had to find God.

Tom spent much of his life trying to help people know God as he saw Him. What made Tom so significant
a person was how important he viewed this mission. Because you knew he felt it was important, and you took it to
be important too. Thus, Tom sent many of us ona life of spiritual discovery. That was Tom’s contribution to me,
and | am sure also to many others in this room.

Lest anyone here thinks Tom was an aesthetic monk, far from it. He had a great many interests. Many of
you know of his love for golf. He admired the mechanics of it, the traditions, and especially its sportsmanship and
gentility. His knowledge of golf was encyclopedic. Just before he died, | took him to the PGA championship at
Quail Hollow. He proceeded to lecture me for 2 % hours on the redesign of the 12°, 13", and 14" holes just for
the tournament, including the old pin placements and how they compared with the new ones.

Tom had other interest that may surprise you. He loved Irish music, Miles Davis, and any movie made by

the Cohen brothers. His favorite one by them was “No Country for Old Men.”

 
The biggest sign that Tom lived a life worth living is how many people come up to me and tell me how
much they miss him. Many people visit his grave at Belmont Abbey. When people say they miss him, it is with
real feeling and sense of loss. From Marvella, a server at MPCC who was one of Tom’s good friends, to Reece
Starnes, his 90-yr. old barber, to Bill Barr, the current Attorney General, who was devastated to hear of Tom’s
death.

So, it is with great pride and sadness | submit this resolution in memory of the honorable Thomas J.
Ashcraft. | am proud to have know him and said that he is gone.

If it: pleases the Court, with love and respect for Thomas J. Ashcraft, on behalf of the Mecklenburg County

Bar, | move that:

1. When the Court adjourns this session, it do so in memory of and out of respect for Thomas J.
Ashcraft;
2. The original of this Resolution and Memorial be made available to Tom’s sister, Nicky Wallace, and

his nieces and nephews Monte Stone, Sara Spicer Heath, Ben Wallace, Shepherd Wallace, Courtney Evans and

Emily Evans.

Presenter President Mecklenburg-County Bar

   

Ralph McMillan

NC State Bar No. 7878

 

Tie

 
 

The foregoing “Resolution and Memorial in Tribute to Thomas J. Ashcraft” is hereby Approved and

 

Accepted in all respects.

 

 

 

Ffank D. Whitney, Chief Judge :
Superior Court Judge United States District Court Westérn os

District of North Carolina

 
